REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

 Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,394,098 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration of 12-04-2020
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	This reissue application is a broadening reissue because the new reissue claims are broader in scope than the original patent claims. In a broadening reissue the declaration must identify an original patent claim being broadened, specify word(s) from that claim which are being broadened or deleted, and then proceed to explain how the inclusion of these word(s) in the original patent claims made the original patent partially or wholly inoperative or invalid. The error statement in the 12-04-2020 reissue declaration fails to indicate the present reissue is a broadening reissue, fails to identify an original patent claim being broadened, fails to specifically identify text from that claim which is being broadened or deleted, and failed to explain how its inclusion in the original patent claim made the original patent wholly or partially inoperative or invalid. 
	New reissue claim 3 is broader in scope than original patent claim 1 because it lacks the following limitations:  a “tapered” neck portion, a “threaded” inner top surface, and a “threaded” outer top surface, a flange provided along the “entire” opening, and the flange “being shaped to facilitate a crimp area”. New reissue claim 3 is broader than original patent claim 15 because it lacks a “plastic” bottle, a “tapered” neck portion, a “threaded” inner top surface, a “threaded” outer top surface, a flange provided along the “entire” opening, the flange “being shaped to facilitate a crimp area”, and the entire last two paragraphs. 
	New reissue claim 15 is broader in scope than original patent claim 1 as it fails to include the following limitations: a “tapered” neck portion, “the top portion defines an opening in the bottle”, “the valve assembly positioned in the opening in the bottle”, “the valve assembly capable of dispensing a pressurized fluid contained in the bottle”, “an adapter collar attached to the bottle”, “the threaded inner top surface being in contact with the threaded outer top surface of the bottle”, a flange provided along the “entire” opening, and the flange “being shaped to facilitate a crimp area”. New reissue claim 15 is broader than original patent claim 15 because it lacks a “plastic” bottle, a “tapered” neck portion, and the flange “being shaped to facilitate a crimp area”.
Since new reissue claims 2-21 are broader in scope than claims 1-21 of the patent, the reissue declaration is defective for the reasons noted above.
Claims 2-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.  See also MPEP 1402, as follows:
1402    Grounds for Filing

A reissue application is filed to correct an error in the patent, where, as a result of the error, the patent is deemed wholly or partly inoperative or invalid. An error in the patent arises out of an error in conduct which was made in the preparation and/or prosecution of the application which became the patent.

There must be at least one error in the patent to provide grounds for reissue of the patent. If there is no error in the patent, the patent will not be reissued. The present section provides a discussion of what may be considered an error in the patent upon which to base a reissue application.

In accordance with 35 U.S.C. 251, the error upon which a reissue is based must be one which causes the patent to be "deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent." Thus, an error under 35 U.S.C. 251  has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251. These corrections to a patent do not provide a basis for reissue (although these corrections may also be included in a reissue application, where a 35 U.S.C. 251  error is already present), and may be made via a certificate of correction emphasis added; see MPEP § 1481.

The most common bases for filing a reissue application are:

the claims are too narrow or too broad;
the disclosure contains inaccuracies;
applicant failed to or incorrectly claimed foreign priority; and
applicant failed to make reference to or incorrectly made reference to prior copending applications.

Emphasis added.
A typographical error cannot support the filing of a reissue application.  In addition, the “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” form (i.e., PTO/AIA /06) indicates that “[i]f the reissue is a broadening reissue, a claim that the application seeks to broaden MUST be identified.”  Emphasis by capitalization added.  As indicated above, the examiner has determined the instant application to be a broadening reissue application and therefore, the error statement must indicate a patent claim that is being broadened and the single word, phrase or expression wherein lies the error.  See MPEP 1414, Roman Numeral II, (B), third paragraph, as follows:
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required. 

	Emphases added.

Application Data Sheet
	The third domestic benefit section is incorrect as the prior application status should not be “pending”, but rather should be “expired” since the prior application was a provisional application and was expired at the time the ADS was filed.

Claim Objections
Claims 13 and 15-21 are objected to because of the following informalities:  
	With respect to claim 13, the word “made” should be deleted for proper sentence syntax or structure.
	With respect to claim 15, “a adapter” should be “an adapter” for proper agreement between the article and the adjective or noun following it. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 3, the phrase “wherein the flange engages a crimp area” is vague and confusing given the lack of a structural connection or identification of the crimp area belonging to some other claimed structure. It is unclear if the claim actually requires a crimp to exist somewhere within the claimed structure.
	With respect to claim 14, there is no clear antecedent basis for “the portion of the adapter collar”.
	With respect to claim 15, there is no clear antecedent basis for “the adapter collar” and “the threaded portion of the inner top surface”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salameh-2007/0245538.
With respect to claim 15, Salameh discloses a container including a bottle 1 having a top portion with an opening 10, a tapered neck portion 7, a main body 2 and a bottom 6; the top of the bottle having a threaded outer top surface; a valve assembly 4 in the bottle opening capable of dispensing a pressurized fluid in the bottle; an adapter collar 3 attached to the bottle and positioned over the top portion of the bottle and surrounding the top portion and at least a portion of the neck-see fig. 15-18 showing two different embodiments of a snap-fit collar and a threaded collar, the adapter having a threaded inner top surface-fig. 16-17 and being attached to the bottle by engaging the inner threaded portion with the threaded outer top surface of the bottle-see fig. 15c and 16-18; and the adapter has an opening-fig. 16 and 18, and a flange-bulbous portion 35 along the opening which engages a crimp area-portion in fig. 15c where reference numeral 4 is pointing to, for securing the valve assembly 4 to the adapter collar; the valve assembly 4 and adapter collar cover the opening and top of the bottle; the bottle, adapter collar and valve assembly together contain a pressurized fluid-abstract, [0001].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Salameh in view of Barth-4,883,188.
Salameh discloses the invention as claimed including the base cover 22, with the exception of the base cover having through-holes capable of draining fluid present between the base cover and the bottle. Barth discloses a bottle having a base cover 20 with through-holes 28. It would have been obvious to have provided through-holes in the base cover of Salameh in order to allow water residing in the space between the base cover and the bottle to drain out thus ensuring sanitary conditions around the composite container or bottle-Col. 3 lines 7-29 of Barth. 

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salameh in view of McCutchan-2005/0274687.
With respect to claims 17 and 18, Salameh discloses the invention as claimed with the exception of the sleeve in contact with the adapter collar and a portion of the main body of the bottle. McCutchan discloses a bottle container having a heat, shrink-wrapped sleeve 1 [0019] around and contacting the exterior of the bottle from the cap to the bottom. It would have been obvious to have placed a heat shrink-wrapped sleeve around the exterior of the container of Salameh including the adapter collar and main body of the bottle, in order to prevent mold and mildew from growing between the cap and bottle and/or to prevent leakage and/or potential contamination of the valve before sale and operation-see McCutchan [0007]. 
With respect to claim 20, Salameh’s base cover is contacting the outside of a portion of the main body as seen in fig. 9(a)(iv)-the wavy portion between the straight top portion in this figure and the gently curved portion of the bottle bottom in this figure-and therefore the base cover surrounds a portion of the bottom of the bottle and a portion of it will be between the sleeve and a portion of the main body of the bottle when the sleeve is placed around the whole bottle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Salameh in view of McCutchan-2005/0274687, and further in view of Johnson, et al.-6,824,001.
With respect to claim 19, Salameh in view of McCutchan makes obvious the invention as claimed with the exception of the specific material of the sleeve. Johnson discloses that a well-known shrink-wrap material is PET. It would have been obvious to have used PET for the general shrink-wrap material of McCutchan used on Salameh’s container because it was a well-known “typical” material possessing the required characteristics to allow it to shrink when exposed to heat.  

Conclusion
Claims 2-21 are rejected.
Claim 1 has been canceled.
 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferees: 	/BMF/
			Beverly M. Flanagan
			Primary Examiner, AU 3993

/GAS/
Gay Ann Spahn
Supervisory Primary Examiner, AU 3993